[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
Jim Yarbrough was convicted of crime and he appeals. Affirmed.
(1) The transcript shows certain demurrers that were interposed to the indictment, but if any ruling of the trial court was invoked on these demurrers, it is not shown by the judgment entry or anything appearing in the record. Under these conditions, showing no judgment of the trial court on the demurrers, the record presents no question on the demurrers for review here. — Peters v. State, 100 Ala. 10, 14 So. 896;Broadhead v. State, 145 Ala. 681, 40 So. 216; Powell v.State, 89 Ala. 172, 8 So. 109.
(2) The charges set out in the transcript cannot be reviewed, in the absence of a bill of exceptions, and the record in this case contains nothing purporting to be a bill of exceptions. — Clay v. State, 14 Ala. App. 664, 71 So. 892; Mitchell v.State, 14 Ala. App. 104, 71 So. 982.
We have examined the entire record and find no error.
Affirmed. *Page 461